In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 07-2084
COREY H. et al., on behalf of a class of
similarly situated persons,
                                                 Plaintiffs-Appellees,
                                  v.


THE BOARD OF EDUCATION OF
THE CITY OF CHICAGO,
                                               Defendant-Appellant.
                            ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
             No. 92 C 3409—Robert W. Gettleman, Judge.
                           ____________

     ARGUED FEBRUARY 19, 2008—DECIDED JULY 17, 2008
                          ____________


  Before MANION, KANNE, and TINDER, Circuit Judges.
  KANNE, Circuit Judge. In what is the latest chapter of the
long-running Corey H. litigation, the Board of Education
of the City of Chicago (“the Chicago Board”) appeals an
order that the district court entered in its role of overseeing
the ten-year-old civil consent decree that lies at the heart
of this case. The Board presents no justiciable argument,
however, so we dismiss its appeal.
2                                               No. 07-2084

                        I. HISTORY
   In recounting the factual and procedural history of this
protracted matter, we will simplify greatly. Sixteen years
ago, a group of disabled students who attended schools
administered by Chicago Public Schools (CPS), and to
whom we will simply refer as “the Plaintiffs,” filed a
putative class-action lawsuit against the Illinois State
Board of Education (“the Illinois State Board”), as well as
against other governmental entities and officials. Among
the numerous claims that the Plaintiffs raised was the
allegation that the Illinois State Board was responsible
for CPS’s district-wide practice of assigning disabled
students to schools and classrooms solely according to
their disability classifications. According to the Plain-
tiffs, such assignment practices violated the mandate of
the Individuals with Disabilities Education Act (IDEA),
20 U.S.C. § 1400 et seq., that children should be educated
in the least restrictive environment (“LRE”) according to
their individual needs. The Illinois State Board eschewed
settlement with the Plaintiffs and proceeded to a bench
trial, but lost; in granting judgment for the Plaintiffs, the
district court determined that the Illinois State Board
violated IDEA by, among other things, failing to ensure
that CPS complied with IDEA’s LRE mandate. The court
thus ordered the Illinois State Board to submit a plan
detailing how it would bring CPS into compliance with
the law.
   In response to the district court’s judgment, in
June 1999 the Illinois State Board entered into a con-
sent decree with the Plaintiffs in which it outlined the
steps that it would take to correct CPS’s noncompliance
with IDEA and to monitor CPS’s future compliance. As
relevant to the Chicago Board’s appeal, the Plaintiffs and
Illinois State Board agreed to the following:
No. 07-2084                                              3

   (1) The district court would retain jurisdiction over
   the decree until January 16, 2006, though any party
   could petition the court for an extension of the court’s
   jurisdiction in “extraordinary circumstances.”
   (2) The district court would appoint a Monitor who
   would oversee “all aspects of the implementation of
   [the decree],” and who would be charged with
   “tak[ing] any reasonable steps necessary to ensure
   compliance with [the decree].” And as part of the
   Monitor’s broad powers to oversee the decree, the
   Monitor would have the authority “[to] collect any
   information relevant to carrying out [its] duties.”
   (3) The Plaintiffs, the Chicago Board, and the Illinois
   State Board would establish a number of “district-wide
   targets” that CPS would be required to meet to
   show that it was making progress in complying
   with IDEA. For instance, together the parties would
   formulate “[t]he minimum and maximum parameters
   of the percentages of students with disabilities who
   should be in attendance in any school.” If the parties
   were unable to agree upon those targets by July 16,
   1999, then the duty of establishing the targets
   would shift to the Monitor.
   (4) If any CPS school was unable to meet an estab-
   lished target, then the Chicago Board could request an
   exemption—or what the parties have labeled a
   “waiver”—for the school. The “basis and process” for
   obtaining a waiver would be “established jointly” by
   the Plaintiffs, the Chicago Board, and the Illinois
   State Board, and implemented as part of the Illinois
   State Board’s plan for overseeing CPS’s compliance
   with IDEA.
4                                              No. 07-2084

Although the Illinois State Board and the Plaintiffs entered
into the consent decree in good faith, negotiations appar-
ently became complicated once the Chicago Board was
brought into the fold. After the district court accepted
the decree, the Plaintiffs, the Chicago Board, and the
Illinois State Board were unable to agree upon a number
of items related to the decree’s implementation, such as
the numerous targets for CPS’s compliance, and the
substantive and procedural criteria that would govern
how the Chicago Board could request waivers from those
targets. The Monitor therefore took it upon itself to for-
mulate the targets, leading it to determine, among other
things, that beginning on June 1, 2005, the maximum
percentage of students with disabilities in any school in
the CPS system could be no greater than 20% of the
school’s total student population. The Monitor also
stated that the Illinois State Board could grant waivers
to schools from the 20% cap, and that any rationale “for
any waiver [would have to] be provided to the Monitor
and the [P]laintiffs”; however, like the parties, the
Monitor did not establish any criteria that would gov-
ern the Chicago Board’s waiver requests.
  The Chicago Board objected to the district court, arguing
that the 20% enrollment cap was erroneously based on
the Monitor’s inconsistent use of nationwide statistics
and definitions of terms used to determine IDEA com-
pliance. But in an order issued on February 17, 2000,
the district court rejected the Chicago Board’s arguments
and concluded that the Monitor did not abuse its discre-
tion by formulating the 20% cap.
  For five years, the Chicago Board sought no waivers
from the Monitor’s targets. Then, on June 1, 2005—the
deadline by which all CPS schools were required to com-
No. 07-2084                                              5

ply with the 20% enrollment cap—the Chicago Board
sent a letter to the Monitor and the Illinois State Board,
seeking waivers for 96 schools from the 20% cap. How-
ever, the Chicago Board provided no information sup-
porting its waiver requests for about half of the
schools listed, and for the other half listed, the Chicago
Board provided only conclusory, one sentence “explana-
tions.” In response, the Monitor informed the Chicago
Board that the scant information it provided would not
allow the Illinois State Board “to make an informed
decision” regarding the waiver requests, nor would it
allow “the Monitor’s Office or the Plaintiff’s counsel to
provide any significant input into the decision-making
process.” And citing its authority under the consent
decree “[to] collect any information relevant to carrying
out [its] duties,” the Monitor asked the Chicago Board to
“provide further support for its ‘explanation[s]’ ” for
its waiver requests, including: (1) a historical summary
of the numbers and percentages of students with dis-
abilities in the schools listed since the 1998-1999 school
year; (2) a description of all efforts made to reduce the
number of students with disabilities in the schools listed;
and (3) the Chicago Board’s rationale as to why the
20% cap needed to be breached in the schools listed.
However, the Chicago Board did not provide any fur-
ther information to the Monitor.
  A month after it asked the Chicago Board to supple-
ment its waiver requests, the Monitor filed with the dis-
trict court a status report regarding CPS’s compliance
with the consent decree. The Monitor noted that al-
though the Chicago Board had made a “considerable
effort towards fulfilling the commitments it undertook in
the [decree],” the board had failed to satisfy “[m]any of
6                                              No. 07-2084

[its] significant commitments.” To explain this determina-
tion, the Monitor pointed to a number of the Chicago
Board’s deficiencies, including the fact that 96 schools
in the CPS system had been unable to comply with the
20% enrollment cap.
  The Monitor acknowledged that the Chicago Board
sought waivers for those schools, but also explained that,
because the Chicago Board had yet to provide any “sup-
porting documentation” that would justify granting
the waivers, the Monitor was unable to determine wheth-
er the Illinois State Board should grant the requests.
The Monitor therefore concluded that the Chicago Board
had failed to ensure that its schools complied with the
20% enrollment cap. And because the “institutional
change envisioned” by the consent decree had not yet
been accomplished due to the Chicago Board’s and CPS’s
numerous failures, the Monitor determined that “much
work remain[ed],” and recommended extending the
deadline by which the district court was to cease exer-
cising jurisdiction over the decree—January 16, 2006—
to “the end of the 2009-2010 school year.”
  The Plaintiffs moved the district court to adopt the
Monitor’s findings in its status report, including the
Monitor’s recommendation to extend the court’s juris-
diction over the consent decree to the 2009-2010 school
year. In an order issued on March 7, 2007 (the “March 7
Order”), the district court adopted the Monitor’s decision.
Over the Chicago Board’s objections, the district court
both extended its jurisdiction over the decree until Septem-
ber 1, 2010, and confirmed that the maximum percentage
of disabled students allowed per school remained at 20%.
The court also noted that the 20% cap “may be waived
upon application,” and that the Monitor retained the
No. 07-2084                                                7

authority under the decree “to require supplemental
information” when reviewing the Chicago Board’s
waiver requests; the court, however, was silent as to the
procedural and substantive criteria that would govern
the requests. The court then continued the matter, and
ordered the parties to report for a status hearing on
April 9, 2007.


                       II. ANALYSIS
  The Chicago Board appeals from the district court’s
March 7 Order, asserting that the court “abused its discre-
tion” by reaffirming the 20% enrollment cap. But juris-
dictional questions abound, the least of which being
whether the federal statutes outlining our jurisdiction,
28 U.S.C. §§ 1291 and 1292, allow us to hear the Chicago
Board’s appeal.
  The Chicago Board wisely concedes that § 1291 is not
the source of our jurisdiction; that provision grants us
jurisdiction over a district court’s final decision, see 28
U.S.C. § 1291, which the district court’s March 7 Order
is not, see Jones-El v. Berge, 374 F.3d 541, 543 (7th Cir.
2004); Bogard v. Wright, 159 F.3d 1060, 1062 (7th Cir. 1998).
  Instead, the Chicago Board asserts that we have juris-
diction under § 1292(a)(1), which grants us jurisdiction
over an appeal from an interlocutory order in which a
district court grants an injunction. As the Chicago
Board points out, an order entered as a part of the district
court’s role in administering a consent decree is properly
characterized as an appealable “injunction” when it
“substantially and obviously alters the parties’ pre-existing
legal relationship.” Jones-El, 374 F.3d at 543-44; see also
Heartwood, Inc. v. U.S. Forest Serv., Inc., 316 F.3d 694, 698
8                                               No. 07-2084

(7th Cir. 2003); Gautreaux v. Chi. Hous. Auth., 178 F.3d 951,
958 (7th Cir. 1999). And, the Chicago Board continues, the
district court’s March 7 Order “substantially altered the
legal relationship” between the Plaintiffs, the Chicago
Board, and the Illinois State Board in three ways: (1) by
“imposing” the 20% enrollment cap, a target that the
decree does not specify that CPS was required to meet;
(2) by placing the authority for determining the basis and
process for obtaining a waiver solely in the hands of the
Monitor, although the decree stated that the basis and
process for obtaining a waiver would be determined
jointly by the Plaintiffs, the Chicago Board, and the Illi-
nois State Board; and (3) by granting the Plaintiff’s mo-
tion to extend the district court’s jurisdiction over the
decree until September 1, 2010.
  The Chicago Board’s first two points find no support
in the record. Contrary to the Chicago Board’s assertion,
the district court did not “impose” the 20% enrollment
cap in its March 7 Order; the cap had been in place
since February 2000, when the district court rejected the
Chicago Board’s objection to the Monitor’s formulation
of the cap. And even if the court did “impose” the cap
in the March 7 Order, any such “imposition” certainly
would not have modified the decree. The decree required
the parties to agree upon targets—such as the cap—to
ensure that CPS complied with IDEA’s LRE mandate,
and authorized the Monitor to develop the targets
when the parties were unable to agree upon them. Thus,
we do not understand how the district court could have
altered the legal relationship between the parties by
approving a target that was expressly contemplated
when the Plaintiffs and the Illinois State Board entered
into the decree. See Bogard, 159 F.3d at 1064 (stating that
No. 07-2084                                              9

district court’s extension of consent decree’s term was not
modification because parties agreed court could extend
decree on its own: “[h]ad the defendants wanted to limit
the judge’s power, they could have insisted on appropri-
ate language”).
  Moreover, the district court did not grant the Monitor
the sole authority to determine how the Chicago Board
can obtain a waiver. Nothing in the court’s March 7
Order suggests that the Monitor has the authority to
formulate the waiver criteria; the court merely reaffirmed
the Monitor’s authority to request information that
would help it determine whether a waiver request
should be granted. And nothing in the Monitor’s letter
to the Chicago Board or its status report suggested that
it was dictating how the Chicago Board must seek a
waiver. Indeed, no one—not the Plaintiffs, the Chicago
Board, the Illinois State Board, the Monitor, or the dis-
trict court—has provided any explanation, either in the
record or on appeal, as to how the Chicago Board can
seek a waiver, or what the Chicago Board must establish
to obtain a waiver.
  However, the Chicago Board’s third point—that the
district court modified the consent decree by granting
the Plaintiff’s motion to extend its jurisdiction over
the decree until September 1, 2010—has merit. But for
the district court’s grant of the Plaintiffs’ motion, the
court would not have had jurisdiction over the
decree past January 16, 2006, meaning that this matter,
along with the Chicago Board’s obligations under the
decree, would have ended over a year-and-a-half ago
instead of continuing today. The extension of the court’s
jurisdiction thus was a substantial alteration of the
parties’ legal relationship vis-à-vis the decree. See id.
10                                               No. 07-2084

(“Suppose the termination provision had read simply,
‘the monitor’s activities shall be terminated on June 30,
1997.’ Then if the plaintiffs had wanted him extended
they would have had to move under [the decree] for
a modification.”); cf. Sierra Club v. Marsh, 907 F.2d 210,
213-15 (1st Cir. 1990) (refusing interlocutory appellate
review over district court order that did not continue
injunction “in any jurisdictionally significant respect”).
And as such, we have jurisdiction under § 1292(a)(1)
to hear the Chicago Board’s appeal from the March 7
Order.
  That is not to say that the Chicago Board’s challenge
to the 20% enrollment cap is justiciable—it is not. We
will assess the Chicago Board’s challenge to the 20% cap
only if it is ripe, meaning that the cap will lead to “ ‘con-
crete action’ ” being taken against the board. See Sierra
Club v. Marita, 46 F.3d 606, 614 (7th Cir. 1995) (quoting
Idaho Conservation League v. Mumma, 956 F.2d 1508, 1518
(9th Cir. 1992)); see also Lujan v. Nat’l Wildlife Fed’n, 497
U.S. 871, 891 (1990) (holding agency program for ap-
plying statute not ripe for review). And we will not ad-
dress the Chicago Board’s arguments if they are grounded
on “ ‘contingent future events that may not occur as
anticipated, or indeed may not occur at all.’ ” Texas v.
United States, 523 U.S. 296, 300 (1998) (quoting Thomas v.
Union Carbide Agric. Prods. Co., 473 U.S. 568, 580-81 (1985));
see also Lehn v. Holmes, 364 F.3d 862, 867 (7th Cir. 2004)
(“ ‘Cases are unripe when the parties point only to hypo-
thetical, speculative, or illusory disputes as opposed to
actual, concrete conflicts.’ ” (quoting Hinrichs v. Whitburn,
975 F.2d 1329, 1333 (7th Cir. 1992))).
  In arguing that the viability of the 20% enrollment
cap is a justiciable issue, the Chicago Board asserts that
No. 07-2084                                             11

it faces certain injury from the cap because many
schools—including the 96 schools for which the board
sought waivers—will not be able to comply with the 20%
requirement. Thus, the Chicago Board continues, the
schools would be forced either to violate the 20% cap
in derogation of the consent decree, or to take steps to
comply with the cap (such as, the board asserts, trans-
ferring disabled students from the schools “wholesale”)
that will ultimately violate state and federal law.
  But the Chicago Board completely ignores that it will
suffer this injury only if the schools are not granted
waivers from the cap—an event that has yet to occur.
Indeed, the Chicago Board has not completed even one
waiver request; the Monitor was unable to opine on the
Chicago Board’s earlier 96 waiver requests because the
board had not provided the Monitor with the additional
information the Monitor had sought. Moreover, there
is nothing in the record that suggests that the Chicago
Board will be unable to obtain waivers.
  Even more, we cannot venture to express an opinion as
to whether the Chicago Board could successfully seek
waivers because, as we have repeated throughout this
Opinion, there is nothing in the record explaining the
waiver process or criteria. Thus, the most we can say at
this point is that the Chicago Board’s asserted injury
is squarely grounded on events that “ ‘may not occur at
all,’ ” Texas, 523 U.S. at 300 (quoting Thomas, 473 U.S. at
581), namely, the denial of its waiver requests.
  Simply put, it is too early for us to entertain any chal-
lenge to the 20% enrollment cap because the Chicago Board
may still seek and obtain waivers for the schools that
cannot comply with the cap. We have no doubt that the
Chicago Board will seek waivers from the cap, as well
12                                               No. 07-2084

as from other targets the Monitor formulated; thus, for
the benefit of all involved in this drawn-out litigation,
it would be prudent for the parties to make the develop-
ment of the waiver procedure and criteria their highest
priority. But until the parties develop those procedures
and criteria, and until those procedures and criteria lead
to a “ ‘concrete action’ ” taken against the Chicago Board,
Marita, 46 F.3d at 614 (quoting Idaho Conservation League,
956 F.2d at 1518), we decline to entangle ourselves in an
“abstract disagreement” about the appropriateness of
the 20% cap, or any other target that stems from the
Illinois State Board’s consent decree, see Abbott Labs. v.
Gardner, 387 U.S. 136, 148 (1967); Hinrichs, 975 F.2d at 1333.


                     III. CONCLUSION
  We DISMISS the Chicago Board’s appeal.




                    USCA-02-C-0072—7-17-08